 

Exhibit 10.23

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE ("Sixth Amendment") is made and entered into as of
the 31st day of December, 2014, by and between MULLROCK 3 TORREY PINES, LLC, a
Delaware limited liability company ("Landlord") and AUSPEX PHARMACEUTICALS,
INC., a Delaware corporation ("Tenant").

R E C I T A L S:

A. Landlord and Tenant entered into that certain Office Lease dated as of June
6, 2011 (the "Original Lease"), as modified by (i) that certain First Amendment
to Lease dated as of June 21, 2012 by and between Landlord and Tenant ("First
Amendment"), (ii) that certain Second Amendment to Lease dated as of November
13, 2012, by and between Landlord and Tenant ("Second Amendment"),  (iii) that
certain Third Amendment to Lease dated as of February 14, 2014 by and between
Landlord and Tenant ("Third Amendment") , (iv) that certain Fourth Amendment to
Lease dated as of July 25, 2014 by and between Landlord and Tenant ("Fourth
Amendment"), and (v) that certain Fifth Amendment to Lease dated as of November
30, 2014 by and between Landlord and Tenant ("Fifth Amendment"), whereby
Landlord leased to Tenant and Tenant leased from Landlord certain space located
in that certain building located and addressed at 3333 North Torrey Pines Court,
San Diego, California (the "Building"). The Original Lease, as modified by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment
and the Fifth Amendment, may be referred to herein as the "Lease."

B. By this Sixth Amendment, Landlord and Tenant desire to modify certain of
Tenant's parking rights in the Lease and to otherwise modify the Lease as
provided herein.

C. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1. Modification of Tenant's Parking Rights. In addition to Tenant's parking
rights described in Section 10 of the Fifth Amendment , Tenant shall, during the
Expansion Space Term, have the right to rent up to an additional five (5)
unreserved parking privileges in the surface parking  lot adjacent to the
Building  but such five (5) additional unreserved parking privileges shall be at
a monthly charge of One Hundred Twenty Five Dollars ($125.00) per space, per
month; provided , however, that as a condition to Tenant's leasing of any such
additional parking privileges, Tenant shall provide prior written notice to
Landlord electing to lease such additional parking privileges. Section 14 of the
Fourth Amendment is hereby modified to provide that in the event Landlord (in
its sole discretion) elects to construct an additional parking facility in the
Project, then Landlord shall provide Tenant with six (6) (and not four (4))
additional unreserved parking privileges in such additional parking facility.

2. Signing Authority. Each individual executing this Sixth Amendment on behalf
of Tenant hereby represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in the State of California and that
Tenant has full right and authority to execute and deliver this Sixth Amendment
and that each person signing on behalf of Tenant is authorized to do so.

3. No Further Modification. Except as set forth in this Sixth Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Sixth Amendment has been executed as of the day and
year first above written.

 

LANDLORD:

MULLROCK 3 TORREY PINES, LLC, a Delaware

limited liability company

 

 

 

 

By:

Mullrock 3 Torrey Pines Manager, LLC,
a Delaware limited liability company

Its Non-Member Manager

 

 

 

 

By:

Mullrock 3, LLC,

a Delaware limited liability company
Its Sole Member

 

 

 

 

 

 

By:

Muller-Rock 3, LLC,

a California limited liability company
Its Managing Member

 

 

 

 

 

 

 

 

By:

  /s/ Stephen J. Muller

 

 

 

Name:   Stephen J. Muller

Title:  Managing Member

 

 

 

 

 

"TENANT"

AUSPEX PHARMACEUTICALS, INC.,

a Delaware corporation

 

 

 

 

By:

  /s/ John Schmid

 

 

Print Name:

John Schmid

 

 

Print Title:

CFO

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Print Title:

 

 

-2-